DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This non-final office action is responsive to Applicants' application filed on 11/08/2019.  Claims 1-17 are presented for examination and are pending for the reasons indicated herein below. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 15 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller et al. (20180045782)

Regarding claim 1. Muller teaches a power relay circuit [circuit of fig 2] for switching a load current [current flowing through power circuit], the power relay circuit comprising: 
a micro-electro-mechanical system (MEMS) switch [15]; 
and a semiconductor power switch [10], wherein the MEMS switch and the semiconductor power switch are connected in series with the load current [i.e. connection shown in fig 2 between 10/15].  

Regarding claim 15. Muller teaches a method of switching a load current by a power relay circuit [fig 2] comprising a micro-electro-mechanical system (MEMS) switch [15] and a semiconductor power switch [10], the MEMS switch and the semiconductor power switch being connected in series with the load current, the method comprising: disconnecting the power relay circuit [¶40] by switching the semiconductor power switch to OFF and thereafter switching the MEMS switch to OFF; and/or connecting the power relay circuit by switching the MEMS switch to ON and thereafter switching the semiconductor power switch to ON [after 65f it is understood that 15 while OFF, 10 is switch to ON after a subsequent 65b].   


Claim 16 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pendse (20150140736)
Regarding claim 16. Pendse teaches a method of manufacturing an embedded wafer level packaging relay package [abstract] having a power relay circuit [fig 12] for switching a load current [i.e. supplied from device of fig 12], the method comprising: 
providing a first wafer [128] including a plurality of semiconductor power switches [370]; providing, on the first wafer, a second wafer [354] including a plurality of micro-electro-mechanical system (MEMS) switches [130]; and singularizing the embedded wafer level packaging relay package from the stacked first and second wafers [joined together on fig 12j], wherein the embedded wafer level packaging relay package comprises at least one MEMS switch and at least one semiconductor power switch which are connected in series with the load current [fig 12j show a series connection].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 2-5 rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. in view of Liu et al. (20170117110)
Regarding claim 2. Muller teaches the power relay circuit of claim 1, further comprising: 
Muller teaches a driver circuit [10] configured to set an ON-OFF control input of the MEMS switch and an ON-OFF control input of the semiconductor power switch [¶41].  While Muller implies the driver circuit [¶41, “control 20 is configured to switch the second switch element in an absence of an electrical current.” Implying that a control signal indicative of the lack of current enters 120] receive a power relay circuit control signal.
However, Muller does not explicitly mention the driver circuit receiving any control signal.  Whereas Liu teaches the driver circuit receiving a power relay circuit control signal [see fig 5, 70 entering 16].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Muller power circuit to a similar configuration as Liu power circuit in order to generate a MEMS circuit that can provide reliable performance without an overly complex structure, thus, producing a cost effective circuit [¶6].

Regarding claim 3. Muller as modified teaches the power relay circuit of claim 2, wherein the driver circuit, upon receiving a power relay circuit control signal indicative of disconnecting the power relay circuit, is configured to: set the ON-OFF control input of [Liu ¶32-¶33].  

Regarding claim 4. Muller as modified teaches the power relay circuit of claim 3, wherein the driver circuit, after having set the ON-OFF control input of the MEMS switch to OFF, is configured to set the ON-OFF control input of the semiconductor power switch to ON [after 65f it is understood that 15 while OFF, 10 is switch to ON after a subsequent 65b, Muller].  

Regarding claim 5. Muller as modified teaches the power relay circuit of claim 2, wherein the driver circuit, upon receiving a power relay circuit control signal1012-2581 / 2018P51395US26 indicative of connecting the power relay circuit, is configured to: if the MEMS switch is OFF, set the ON-OFF control input of the MEMS switch to ON; and thereafter set the ON-OFF control input of the semiconductor power switch to ON [after 65f it is understood that 15 while OFF, 10 is switch to ON after a subsequent 65b in Muller].  

	
Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. in view of Liu et al. and further in view of Chan et al. (7737810)
Regarding claim 6. Muller as modified teaches the power relay circuit of claim 5.
However, Muller as modified does not explicitly mention a circuit comprising: an auxiliary switch connected in parallel with the MEMS switch, the auxiliary switch comprising an auxiliary MEMS switch and/or an auxiliary semiconductor power switch.
[208, fig 2] connected in parallel with the MEMS switch, the auxiliary switch comprising an auxiliary MEMS switch and/or an auxiliary semiconductor power switch [see 208].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Muller power circuit to a similar configuration as Chan power circuit in order to reduce the surge in current that can damage the beam of the MEMS switch/relay and cause switch failure [col 1 lines 45-50].


Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. in view Chan et al.
Regarding claim 8. Muller teaches the power relay circuit of claim 1.
However, Muller does not explicitly mention further comprising: an auxiliary switch connected in parallel with the MEMS switch, the auxiliary switch comprising an auxiliary MEMS switch and/or an auxiliary semiconductor power switch.  
Chan teaches a circuit further comprising: an auxiliary switch [208] connected in parallel with the MEMS switch, the auxiliary switch comprising an auxiliary MEMS switch and/or an auxiliary semiconductor power switch [see 208].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Muller power circuit to a similar configuration as Chan power circuit in order to reduce the surge in current that can [col 1 lines 45-50].


Claims 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. in view of Kishore et al. (20110308924)
Regarding claim 9. Muller teaches the power relay circuit of claim 1.
However, Muller does not explicitly mention wherein the MEMS switch comprises an array of individual MEMS switches, the array including NS1 individual MEMS switches connected in series and NP1 individual MEMS switches connected in parallel, and wherein NS1 is an integer equal to or greater than 2 and NP1 is an integer equal to or greater than 1.
Kishore teaches wherein the MEMS switch comprises an array of individual MEMS switches, the array including NS1 individual MEMS switches connected in series and NP1 individual MEMS switches connected in parallel [¶39], and wherein NS1 is an integer equal to or greater than 2 and NP1 is an integer equal to or greater than 1 [see array shown in fig 7].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Muller power circuit to a similar configuration as Kishore power circuit in order to have a MEMS switch that can avoid or reduce circumstances that could affect the electrical performance of the switching array [¶5].


However, Muller does not explicitly mention wherein the semiconductor power switch comprises an array of individual semiconductor power switches, the array including NP2 individual semiconductor power switches connected in1012-2581 / 2018P51395US27 parallel, and wherein NP2 is an integer equal to or greater than 2.  
Kishore teaches wherein the semiconductor power switch comprises an array of individual semiconductor power switches, the array including NP2 individual semiconductor power switches connected in1012-2581 / 2018P51395US27 parallel, and wherein NP2 is an integer equal to or greater than 2 [see array shown in fig 7].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Muller power circuit to a similar configuration as Kishore power circuit in order to have a MEMS switch that can avoid or reduce circumstances that could affect the electrical performance of the switching array [¶5].


Claims 11-14 rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. in view of Meyer et al. (20140361387)
Regarding claim 11. Muller teaches a relay package comprising the power relay circuit of claim 1. 
However, Muller does not explicitly mention a conductive carrier on which the MEMS switch and the semiconductor power switch are mounted, wherein the conductive carrier forms a load current output contact of the power relay circuit.  
[108] on which the MEMS switch [104] and the semiconductor power switch [106] are mounted, wherein the conductive carrier forms a load current output contact of the power relay circuit [i.e. current flowing through 108].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Muller power device to a similar configuration as Meyer power device in order to provide mechanical support to the embedded chip, disperse heat in the embedded chip, and reduce mechanical damage to the embedded chip [abstract].

Regarding claim 12. Muller teaches a relay package comprising the power relay circuit of claim 1, the relay package.
However, Muller does not explicitly mention a conductive carrier on which the MEMS switch and the semiconductor power switch are mounted, wherein the conductive carrier forms a load current interconnect between the MEMS switch and the semiconductor power switch.  
Meyer teaches a conductive carrier [108] on which the MEMS switch and the semiconductor power switch [106] are mounted, wherein the conductive carrier forms a load current interconnect between the MEMS switch and the semiconductor power switch [¶27].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Muller power device to a similar configuration as Meyer power device in order to provide mechanical support to the [abstract].

Regarding claim 13. Muller teaches a relay package comprising the power relay circuit of claim 1, 
However, Muller does not explicitly mention the relay package further comprising: a conductive carrier, wherein the semiconductor power switch is mounted on the conductive carrier and the MEMS switch is mounted over the semiconductor power switch, or the MEMS switch is mounted on the conductive carrier and the semiconductor power switch is mounted over the MEMS switch. 
Meyer teaches the relay package further comprising: a conductive carrier [108], wherein the semiconductor power switch [106] is mounted on the conductive carrier and the MEMS switch [104] is mounted over the semiconductor power switch, or the MEMS switch is mounted on the conductive carrier and the semiconductor power switch is mounted over the MEMS switch [see fig 1A-1B]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Muller power device to a similar configuration as Meyer power device in order to provide mechanical support to the embedded chip, disperse heat in the embedded chip, and reduce mechanical damage to the embedded chip [abstract].

Regarding claim 14. Muller teaches a circuit comprising the power relay circuit of claim 1, 

Meyer teaches an embedded wafer level packaging relay package, wherein the MEMS switch and the semiconductor power switch are stacked at a wafer level [¶181] prior to singularization of the embedded wafer level packaging relay package.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Muller power device to a similar configuration as Meyer power device in order to provide mechanical support to the embedded chip, disperse heat in the embedded chip, and reduce mechanical damage to the embedded chip [abstract].


Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 

Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839